Motion for stay pending review proceeding.
Cross motion to dismiss petition.
Upon the papers filed in support of the motion and the papers filed in support of the cross motion, it is ordered that the motion is denied, without costs, and it is further, ordered that the cross motion is granted, without costs. A proceeding pursuant to CPLR article 78 may be commenced in this Court to seek review of “[a]n order of the administrative review board for professional medical conduct or a determination of a committee in which no review by the administrative review board was requested” (Public Health Law § 230-c [5]). By this proceeding, petitioner seeks to have this Court annul a Hearing Committee determination with respect to which the Bureau of Professional Medical Conduct has sought review by the Administrative Review Board. Accordingly, this proceeding must be dismissed.
Cardona, P. J., White, Spain, Carpinello and Graffeo, JJ., concur.